IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00160-CR

THE STATE OF TEXAS,
                                                           Appellant
v.

BRIAN KEITH GRISHAM,
                                                           Appellee



                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 24254


                          MEMORANDUM OPINION

      The State has filed a motion to dismiss its appeal. See TEX. R. APP. P. 42.2(a). We

have not issued a decision in this appeal. Accordingly, the appeal is dismissed.



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed November 4, 2009
Do not publish
[CR25]